EXHIBIT A Amended and Restated Plan and Agreement of Merger This Amended and Restated Plan and Agreement of Merger (the "Agreement"), is entered into on September 4, 2009 by and between NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, an Ohio stock life insurance company with its statutory office located One Nationwide Plaza, Columbus, OH 43215 ("NLAIC" or the "Surviving Corporation"), and NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA, a Delaware stock life insurance company with its statutory office located at One Nationwide Plaza, Columbus, OH 43215 ("NLACA"). MAC and NLACA are hereinafter sometimes collectively referred to as the "Constituent Corporations" or individually as a "Constituent Corporation". Recitals of Fact A.NLAIC is a stock corporation duly organized and existing under the laws of the State of Ohio, having been originally incorporated as Nationwide Variable Life Insurance Company on February 9, 1981, and has on the date hereof authorized capital stock consisting of 66,000 shares of common stock of the par value of $40.00 per share, of which, on the date hereof, all of such shares of common stock are issued and outstanding, all of which shares are owned legally and beneficially by Nationwide Life Insurance Company ("NLIC"), an Ohio stock insurance company. B.NLACA is a stock corporation duly organized and existing under the laws of the State of Delaware, having been originally incorporated as the Provident Life and Annuity Company of America on October 28, 1992, and has on the date hereof authorized capital stock consisting of 250,000 shares of common stock of the par value of $10.00 per share, all of which on the date hereof are issued and outstanding, all of which shares are owned legally and beneficially by Nationwide Life Insurance Company of America ("NLICA"), a Pennsylvania stock insurance company. C.The Boards of Directors of the Constituent Corporations have deemed it advisable and in the best interest of said corporations that NLACA be merged with and into NLAIC as provided herein, and in accordance with the applicable provisions of the statutes of the State of Delaware and the State of Ohio, respectively that permit such merger, and have adopted and approved this Agreement. NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, $1.00 and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, by their respective Boards of Directors, and intending to be legally bound and in accordance with the applicable provisions of the laws of the State of Ohio and the State of Delaware, do hereby agree as follows: 1.Merger. At the Effective Time (as defined herein), NLACA shall be merged (the "Merger") with and into NLAIC, resulting in a single corporation in accordance with the applicable provisions of the laws of the State of Delaware and the State of Ohio, with NLAIC being the Surviving Corporation, upon the terms and conditions set forth herein. 2.Effect of Merger.
